          Case 4:16-cv-00259-RM Document 241 Filed 09/13/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6
 7
 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                                 FOR THE DISTRICT OF ARIZONA
10
11
     Ernest DuWayne King,                             No. CV-16-00259-TUC-RM
12
                    Plaintiff,                        ORDER
13
     v.
14
     Charles L Ryan, et al.,
15
                    Defendants.
16
17            Notice of the Death of Plaintiff Ernest DuWayne King was filed on June 11, 2021.
18   (Doc. 239.) The Notice indicates that Plaintiff’s sister, Yolanda Harry, will act as his
19   successor or representative, but that counsel for Plaintiff was unaware whether Ms. Harry
20   would seek an order of substitution in this action under Fed. R. Civ. P. 25. (Id.)1 No
21   motion for substitution has been filed.
22            Fed. R. Civ. P. 25(a)(1) provides that, upon the death of a party, “a motion for
23   substitution may be made by any party or by the decedent’s successor or representative.
24   If the motion is not made within 90 days after service of a statement noting the death, the
25   action by or against the decedent must be dismissed.” The 90-day deadline for a motion
26
27
28   1
      The Notice of Death was served on Ms. Harry on the date it was filed, June 11, 2201.
     (Doc. 240.)
       Case 4:16-cv-00259-RM Document 241 Filed 09/13/21 Page 2 of 2



 1   for substitution expired on September 9, 2021. Accordingly, pursuant to Fed. R. Civ. P.
 2   25(a)(1), this action will be dismissed.
 3          IT IS ORDERED that the above-captioned action is dismissed. The Clerk of
 4   Court shall enter judgment accordingly and close this case.
 5          IT IS FURTHER ORDERED that the trial set for November 1, 2021 is vacated.
 6          Dated this 13th day of September, 2021.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
